Me. Justice MacLeaey,
after stating the foregoing facts, delivered the opinion of the court.
A contract can be terminated only in the mánner agreed upon by the contracting parties, and it is the duty of each of them to comply with the conditions imposed upon him by the contract.
The trial court erred in not awarding to the plaintiff the amount sued for and in failing to fix the amount of the expenses of the trip, tMs matter being one of the grounds of complaint at issue in the case.
Inasmuch as the judgment of the trial court must be reversed for the errors suggested, we adjudge, in reversing the judgment of the District Court of Mayagüez, that we ought to condemn and do condemn the Mayagüez Electric Company to pay to Mr. Edward E. Landis the sum of $799, with legal interest from the date of the filing of his complaint until full payment has been made, together with costs of suit, the costs of the appeal being understood to be without special imposition.
Justices Eigueras and Sulzbacher concurred.
Mr. Justice Hernández dissented.
Chief Justice Quiñones did not sit at the hearing of this case.